Exhibit 10.34
(THORATEC LOGO) [f55670f5567000.gif]
Plan: FY10 Executive Incentive Plan
Division: Corporate

I.   Objective       Thoratec’s Executive Incentive Plan, hereinafter referred
to as EIP is intended to reward executive personnel who significantly impact and
influence Thoratec’s productivity in proportion to their accomplishment of
specified objectives.       The purpose of the plan is to ensure maximum return
to Thoratec by encouraging greater initiative, resourcefulness, teamwork and
efficiency on the part of senior management whose performance and
responsibilities directly affect company profits.       Awarding of the bonus
will be based on accomplishing a set of annual personal objectives, determined
by the Chief Executive Officer (“CEO”) and the Board of Directors, typically at
the beginning of the year. Bonus determinations and payouts will take place
after the financial statements have been prepared for the fiscal year.   II.  
Determination Of The Fund       The availability of, and participants in, the
fund will be set by the CEO and approved by the Board of Directors as part of
the annual budgeting process.   III.   Effective Date       The effective date
of this program is January 3, 2010, the beginning of the plan year, and will
continue in effect until January 1, 2011, or until terminated or amended by the
Board of Directors. This plan supersedes all prior EIP plans.   IV.  
Eligibility       Participation in the plan is limited to Officers and others in
comparable levels of responsibility who have a direct and significant influence
on Thoratec’s growth and profitability. Employees must be regular and not
eligible for any other Thoratec commission, bonus or incentive plan in order to
be eligible to participate in the EIP.       Participating employees will be
determined at the beginning of the fiscal year, or at such time during the
Fiscal Year that an employee achieves an eligible position. Employees will be
notified of their eligibility and plan objectives, as soon as possible after the
determination by the CEO or Board of Directors.       Individuals must be
employed by Thoratec at the close of the fiscal year and the date of payment in
order to be eligible for an award under the EIP except participants who are
involuntarily terminated due to a divestiture, plant closing, reorganization or
reduction in force during the plan year may receive an award on the prorated
basis described in Section VIII, Plan Administration, Prorated Awards, [subject
to approval by the CEO]. These monies will be paid out at the usual and
customary time of payment of all bonuses. For purposes of this plan, termination
shall mean the day the employee leaves the job, which may not necessarily be the
last day on the payroll.   V.   Incentive Objectives       The award received
under this plan will have an 80% financial and 20% personal objective mix.      
Financial Objectives (make up 80% of total bonus payout) — The financial
component will have two equally weighted objectives as follows:

  1.   Achieve the Corporate Business revenue goal for 2010 as described in
Section VII below. (Weighted at 50% of financial component, equivalent to 40% of
overall bonus payout.)     2.   Achieve the Corporate Business non-GAAP income
before tax goal for 2010 as described in Section VII below. (Weighted at 50% of
financial component, equivalent to 40% of overall bonus payout.)

1



--------------------------------------------------------------------------------



 



      Personal Objectives (make up 20% of total bonus payout) — Each personal
objective will be weighted according to its importance. The weight will
determine the percentage of the bonus awarded for completion of that objective.
(See Section VI below.) As a guideline, employees should set 3-5 personal
objectives.     VI.   Bonus Opportunity and Award         The award opportunity
will be expressed as a percentage of the participant’s base salary at the close
of the fiscal year. The award will be approved by the Board of Directors or the
CEO, and will be consistent with the participant’s peers within the company.    
    The amount that a participant actually receives for the full fiscal year
will be based upon the extent to which the set objectives have been achieved.
The participant will receive a percentage of the total award opportunity
corresponding to the percentage of each objective accomplished and the weight
assigned to the objective. Evaluations of performance against management and
business plan objectives are made for the full year prior to fiscal year-end
payment.     VII.   Performance Goal and Payout         In addition to your
personal objectives, everyone will have two company-oriented financial
objectives that will be achieved according to the following guidelines:

                                                      (1)       Revenue  
Non-GAAP Income Before Tax         Goal   Award   Goal   Award
Threshold
  = to, or >   $*     50 %   $*     50 %
Target
  = to, or >   $*     100 %   $*     100 %

 

    Note: If revenue is less than $* (90% of target), no payment is earned for
that objective. If consolidated NGIBT earnings is less than $* (85% of target),
no payment is earned for that objective. If actual results fall between
threshold and target, interpolate between them to get actual payout percentage.
This percentage will be multiplied times the weight given the objective in your
individual plan to determine the achievement. Quarterly revenue and NGIBT
earnings information may be released at the end of each quarter, after earnings
have been disclosed to the public.       (1) NGIBT earnings is defined as
consolidated GAAP net income before taxes excluding, as applicable, amortization
of intangibles, in-process R&D, impairment of intangibles, certain litigation,
restructuring and CEO transition expenses and other unusual or non-recurring
costs, and also excluding share-based compensation expense under SFAS No. 123R
and changes in the value of the “make-whole” provision of our convertible notes
and special incentive awards.   VIII.   Over-Achievement Award
Opportunity/Performance Accelerator       In addition, each EIP participant will
receive a 3% increase for every 1% increase in consolidated NGIBT earnings over
the target level. For example, if you earned 85% of your total objectives for
the year, and the company made $* of NGIBT earnings (a 10% over-achievement),
with a base salary of $50,000 and a bonus target of 20%, your award would be
calculated as follows:

      Annualized base salary ($50,000) x target bonus (20%) x
(80% financial and 5% individual accomplishment for 85% total) x 1.30 = $11,050

    The maximum amount of bonus paid will never exceed 200% of payout target.
For example, if the payout target was 20%, (20% x $50,000 = $10,000), the
maximum amount paid would be $20,000 (2 x $10,000).   IX.   Plan Administration
      Prorated Awards. Individuals who are promoted to eligible positions during
the plan year, new hires into eligible positions and eligible employees who are
either on leave or on active written warning for part of the year may be awarded
partial bonuses under this program, based on the accomplished objectives and
their respective weights, subject to the approval of the CEO.

 

*   Amounts to be determined by the Compensation and Option Committee of the
Board of Directors.

2



--------------------------------------------------------------------------------



 



    Transfers. In the event of transfer of an eligible participant to another
position or department, the transferring manager will evaluate EIP results for
prorated award (see Prorated Awards above) at the end of the year, and forward
to the Human Resources Department. The hiring manager will be responsible for
setting the key business plan objectives for the balance of the year, if
applicable, and forwarding to Human Resources for approval. Awards based on
these objectives will be prorated (see Prorated Awards above) as well, for end
of the year payment.       Authority. The Board of Directors shall have the full
power and authority to construe, interpret and administer the plan. All
decisions, actions or interpretations of the Board of Directors shall be final
and conclusive and binding on all parties. This program shall be administered by
the Human Resources Department.   X.   General Provisions

  •   The Executive Incentive Plan for 2010 may be reviewed and revised at the
Board’s discretion.     •   Nothing in this plan shall be construed to limit in
any way the right of Thoratec Corporation to terminate an employee’s employment
at any time, with or without cause or notice, nor shall it be evidence of any
agreement or understanding, expressed or implied, that Thoratec or any of its
subsidiaries will employ an employee in any particular position, for any
particular period of time, ensure participation in any incentive programs, or
the granting of awards from such programs as they may from time to time exist or
be constituted. Thoratec reserves the right to discontinue or alter the plan at
its sole discretion at any time with or without notice.

3